Per Curiam.

This is an action in procedendo originating in this court, by which relator seeks to compel the trial court to proceed in three separate actions filed therein by relator on his own behalf. The petition and answer show that one of these actions is still in the pleading stage: that the second is pending on a motion for summary judgment filed by defendants, the ruling on which has been delayed by petitioner’s own request; and that the third is at issue but petitioner has not complied with the court rule requiring a request that the case be set for trial.
Procedendo is an extraordinary remedy. State, ex rel. General Accident Group, v. Cramer, 7 Ohio St. 2d 83. It does not lie to control or interfere with ordinary court procedure or process. The actions to which the present petition is directed are all proceeding according to normal court procedure.
Therefore the writ of procedendo is denied.

Writ denied.

Taft, C. J., Matthias, O’Neill, Schneider, Herbert, Duncan and Corrigan, JJ., concur.